Citation Nr: 0942811	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right Achilles 
tendon status post rupture and repairs.  

2.  Entitlement to service connection for osteoarthritis of 
the thoracolumbar spine with chronic low back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

The Veteran testified via video conference before the 
undersigned Acting Veterans Law Judge in July 2009.  A copy 
of the transcript of this hearing has been associated with 
the claims file.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the 
Veteran's right Achilles tendon status post rupture and 
repairs is causally linked to service.  

2.  The evidence is at least in equipoise as to whether the 
Veteran's osteoarthritis of the thoracolumbar spine with 
chronic low back pain is causally linked to service.


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
service connection for right Achilles tendon status post 
rupture and repairs is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

2.  With application of the doctrine of reasonable doubt, 
service connection for osteoarthritis of the thoracolumbar 
spine with chronic low back pain is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  The VCAA has also 
been the subject of various holdings of Federal courts.  

As the Board herein grants the claims for service connection 
for right Achilles tendon status post rupture and repairs and 
osteoarthritis of the thoracolumbar spine with chronic low 
back pain, the need to discuss VA's efforts to comply with 
the VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.

Law and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis:  Right Achilles Tendon 
Status Post Rupture and Repairs

The Veteran's November 1973 service entrance examination 
noted a normal clinical evaluation of his feet and lower 
extremities.  However, his 1980 separation examination noted 
"[t]endonitis 3 years ago.  Occasional pain right foot."  
The examiner noted that only a few records were available at 
the time of the 1980 examination.

In March 2004, private treatment records noted that the 
Veteran received treatment for right Achilles tendonitis.  In 
September 2005, he was diagnosed as having a small right heel 
spur.  In an October 2005 private treatment record it was 
noted that the Veteran had a complete right Achilles tendon 
rupture.  He was diagnosed as having a right heel abscess and 
a superficial heel ulcer without evidence of a focal abscess 
or osteomyelitis; he also had severe thinning of the distal 
Achilles tendon.  

In November 2005, the Veteran had surgery on his right 
Achilles tendon to repair the rupture at a private hospital; 
in December 2005, he developed a Staph infection.  In January 
2006, he had a recurrent abscess infection.  He received 
post-operative wound treatment through April 2006 with the 
physician who performed the surgery.  In May 2006, the 
Veteran required Achilles tendon debridement and local 
advancement closure.

In June 2006, a private physician diagnosed the Veteran as 
having an abnormal right Achilles tendon with attenuation and 
thinning and post-surgical changes.  He had chronic changes 
about the ankle most consistent with osteoporotic changes and 
small ankle effusion.  

In October 2006, the Veteran had a VA examination in which 
the claims file was reviewed.  He was diagnosed as having 
disuse osteoperosis and calcaneneal spurs plantar of the 
right foot.  He had Achilles tendon pathology secondary to 
rupture and several repairs.  The examiner noted that the 
service treatment records showed a history of right foot 
pain, but they did not specifically mention Achilles 
tendonitis.  Therefore, without resort to speculation, the 
examiner was unable to state that the subsequent rupture of 
the Achilles was related to the service injury.  The examiner 
opined that the abscess caused the second rupture.  However, 
the examiner also stated that if the Veteran had Achilles 
tendonitis in service, then it would be possible to say that 
the subsequent rupture of the Achilles was related to the 
service injury.  

During the July 2009 Board hearing, the Veteran claimed that 
he first injured his left Achilles in 1976 or 1977, and then 
approximately three years later, before his discharge from 
service, he started to experience pain in his right Achilles 
tendon.  He stated that these complaints would be in 
treatment records from MacDill AFB, but he acknowledged that 
efforts to obtain those records have been unsuccessful.  He 
stated that the pain got worse over time, but it became 
especially bad in 2000 or 2001; he began seeking treatment in 
2004.  He opined that he injured his right foot by putting 
his weight on it due to his left foot tendonitis.  Service 
treatment records show left foot tendonitis in service.  He 
alleged that in service he walked a significant amount in 
combat boots, which aggravated his condition.  He denied any 
work-related injuries.  

The Board finds that entitlement to service connection for 
right Achilles tendon status post rupture and repairs is 
warranted.  When, as here, at least a portion of the service 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

VA and private treatment records show that the Veteran has a 
current right Achilles disability.  The service treatment 
records, particularly the January 1980 examination, provide 
evidence of an in-service complaint of pain in the Veteran's 
right foot and treatment for tendonitis.  The Board 
interprets the notation "[t]endonitis 3 years ago.  
Occasional pain right foot" to signify that the Veteran had 
right foot tendonitis in service.  Given the lack of any 
other complaints in the record with respect to any other 
tendons in the right foot, the Board finds this medical 
statement to be sufficient evidence of right Achilles 
tendonitis in service.  Accordingly, the October 2006 medical 
opinion provides positive nexus evidence in support of the 
claim as the examiner stated that if the Veteran had Achilles 
tendonitis in service, then the subsequent rupture of the 
Achilles was related to the service injury.  

In view of the foregoing and with application of the doctrine 
of reasonable doubt, as additional service treatment records 
are known to be missing, the Board finds that service 
connection for right Achilles tendon status post rupture and 
repairs is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

Factual Background and Analysis:  Osteoarthritis of the 
Thoracolumbar Spine with Chronic Low Back Pain

The Veteran's service treatment records show thoracolumbar 
complaints and treatment.  In January 1976 the Veteran 
strained his right shoulder blade pushing on a car window; he 
received a provisional diagnosis of muscle strain of the 
right scapula area.  In March 1979, the Veteran complained of 
pain in his thoracic spine going into his left arm and 
causing numbness.  He was diagnosed as having a muscle spasm.  
In April 1979, he complained of pain in his back for two 
weeks.  He was diagnosed as having bronchitis and the 
clinician opined that his back pain was due to bronchitis.  

VA and private treatment records show that the Veteran has a 
current thorocolumbar spine disability.  In January 2001, he 
was diagnosed as having arthritis of his back.  In May 2001, 
a private physician diagnosed the Veteran as having 
degenerative joint disease of his thoracic spine.  

During the July 2009 Board hearing, the Veteran stated that 
the initial in-service injury occurred when he pulled his 
back while trying to fix his windshield wiper that had gotten 
stuck.  He reported that he received two to three weeks of 
therapy for his back in service.  He also reported a flare-up 
toward the end of service, but he denied back pain at 
discharge.  He denied post-service back injuries and 
subsequent back pain until 2001, which occurred while he was 
driving a truck.  

There are two competent medical opinions, both based on a 
review of the Veteran's service treatment and medical 
history, which address the contended causal relationship.  
The positive opinion is provided by the Veteran's treating 
physician, J.D., who concluded that "the findings in the 
spine at this point are relative to the old injury from 
military duty years ago."  J.D. noted that the veteran had 
injured his back in service and that his assessment of the 
Veteran in 2001 revealed an old injury to the thoracic spine 
with multiple level degenerative joint disease and arthritis 
in the thoracic spine.  

The negative opinion was provided by an October 2006 VA 
examiner who opined that it was less likely than not that the 
Veteran's current back problems were related to service and 
more likely than not that the Veteran's osteoarthritis of his 
spine is due to his years as a truck driver.  The examiner 
indicated that the back injury in service was too mild to 
likely cause diffuse osteoarthritis.  (Emphasis added.)  

It is the Board's judgment that the medical evidence is at 
least in equipoise in showing that the Veteran's 
osteoarthritis of the thoracolumbar spine with chronic low 
back pain began during service.  Therefore, entitlement to 
service connection for osteoarthritis of the thoracolumbar 
spine with chronic low back pain is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  




ORDER

The claim for entitlement to service connection for right 
Achilles tendon status post rupture and repairs is granted.  

The claim for entitlement to service connection for 
osteoarthritis of the thoracolumbar spine with chronic low 
back pain is granted.  




____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


